DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Response to Amendment
3.	Amendments to Claims 1,9 in the submission filed 1/8/2021 are acknowledged and accepted.
4.	New Claims 21-22 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of the originally filed claims.
5.	Pending Claims are 1-2,4-5,7-9,11-22.

Response to Arguments
6.	Applicant’s arguments, see Remarks 1/8/2021 with respect to Claims 1,9 have been fully considered and are persuasive.  The rejection of Claims 1-2,4-5,7-9,11-20 has been withdrawn. 

Allowable Subject Matter
7.	Claims 1-2,4-5,7-9,11-22 (renumbered Claims 1-19) are allowed.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (WO 2015/198606 A1, US 2006/0139503 A1, JP 2014-160282 A) for at least the reason that the cited art of record fails to teach or reasonably suggest an autostereoscopic display, the display in combination with limitations in Lines 1-18 of the claim, comprising:
“wherein each of the plurality of lenticular lenses has a plurality of view areas, and wherein a lateral width of the physical aperture area is same that of the view areas defined in the lenticular lenses.”.
Claims 2,4-5,7-8,19,21 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 9 is allowed over the cited art of record for instance (WO 2015/198606 A1, US 2006/0139503 A1, JP 2014-160282 A) for at least the reason that the cited art of record fails to teach or reasonably suggest an autostereoscopic display, the display  in combination with limitations in Lines 1-16 of the claim, comprising:
“wherein each of the plurality of lenticular lenses has a plurality of view areas, and wherein a lateral width of the physical aperture area is same that of the view areas defined in the lenticular lenses.”.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Putten (WO 2015000645A1 (fig 9, 3rd drawing)), teach where the slant lines seem to be passing through the width of the pixel and hence the width of area they occupy would be equal to the pixel width.
Hamagishi (US 2015/0130916A1) (fig 28), teach where the slant lines seem to be passing through the width of the pixel and hence the width of area they occupy would be equal to the pixel width.
However these references use a pixel and not the physical aperture which is smaller than the pixel, that the claim is reciting and hence do not teach
“wherein a lateral width of the physical aperture area is same that of the view areas defined in the lenticular lenses.”
Kim et al (US 2015/0341623 A1) teaches “wherein a lateral width of the physical aperture area is same that of the view areas defined in the lenticular lenses.” However 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






J.V.D
Jyotsna V Dabbi								2/12/2021Examiner, Art Unit 2872 


JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872